UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities andExchange Commission that it registers under and pursuant to the provisions ofSection 8(a) of the Investment Company Act of 1940, and in connection with suchnotification of registration submits the following information: Name: Prospector Funds, Inc. Address of Principal Business Office: 370 Church Street Guilford, Connecticut 06437 Telephone Number: (203) 458-1500 Name and address of agent for service of process: Patricia A. Poglinco Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) ofthe Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes │X│No │_│ SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, theregistrant has caused this notification of registration to be duly signed on itsbehalf in the city of New York and state of New York on the 12th day ofJune, 2007. PROSPECTOR FUNDS, INC. By: /s/ Peter N. Perugini, Jr. Name: Peter N. Perugini, Jr. Title: President and Treasurer Attest: /s/ Fola Adamolekun Name: Fola Adamolekun Title: Secretary SK 02081 0009 780845
